Citation Nr: 0835231	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to a schedular rating in excess of 30 percent for 
left knee disability.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted an increased (30 percent) 
rating for the veteran's left knee disability on the basis of 
instability, along with additional functional loss due to 
fatigue, weakness, lack of endurance and incoordination.  In 
February 2008, the case was remanded to the RO for further 
development.  

The issue of entitlement to an increased rating for left knee 
disability on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The veteran will be notified if any action is required 
on his part.  


FINDINGS OF FACT

1.  Considering functional loss the veteran's left knee 
disability is manifested by severe instability; additional 
functional loss and ankylosis are not shown.  

2.  The veteran's left knee disability is also manifested by 
arthritis with painful motion; compensable limitation of 
flexion and extension are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
instability of the left knee with functional loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.20, 4.71a, Diagnostic Code (Code) 5257 (2007).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee with painful motion are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.71a, Code 5010 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2008 letter 
generally explained what the evidence needed to show to 
substantiate the claim.  It also explained that that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter gave notice 
of how VA determines disability ratings and indicated that in 
determining such a rating, VA considers evidence regarding 
the nature and symptoms of the condition, severity and 
duration of the symptoms, the impact of the condition and 
symptoms on employment, and specific test results including 
range of motion findings.  Further, the letter listed 
examples of evidence that might support a claim for an 
increased rating and provided notice of the specific rating 
criteria contained in 38 C.F.R. § 4.71a, Code 5257, the Code 
under which the veteran's left knee disability has been 
rated.  The Board finds that the specific explanations 
provided pertaining to the procedure for assigning the 
rating, the applicable rating criteria and the necessary 
evidence was in substantial compliance with the recent Court 
of Appeals for Veteran's Claims (Court) ruling in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  An earlier March 
2006 letter also provided notice regarding criteria for 
assigning disability ratings and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by an August 2008 supplemental statement of the 
case after complete notice was provided.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with an August 2006 VA left knee examination and an 
earlier May 2005 left knee examination done on behalf of VA.   
The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 




II.  Factual Background

On May 2005 examination done on behalf of VA the diagnosis 
was chronic anterior cruciate ligament tear left knee.  The 
veteran reported that the knee had loosened and was unstable.  
It would swell up from time to time and ached like crazy in 
cold weather.  It would sometimes jump out of socket and 
frequently locked.  The veteran wore a left knee brace and 
reported that he could not work without it.  He experienced 
flare-ups as often as two times per month with each 
occurrence lasting for up to two days.  It was painful to 
walk during these flare-ups.  The veteran had less strength 
in the left knee than in the right and he could not do 
squats.  The veteran had not lost any time from work.  

Physical examination did not reveal any signs of abnormal 
weight bearing and his gait was within normal limits.  He did 
not require an assistive device for ambulation.  The left 
knee joint's general appearance was within normal limits.  
The drawer test of the left knee was abnormal with moderate 
instability and examination of the left knee revealed 
crepitus.  McMurray, test of the left knee was within normal 
limits.  Range of motion was 0 degrees extension to 140 
degrees flexion with pain at 140 degrees.  Joint function on 
the left was additionally limited by weakness, lack of 
endurance, incoordination and pain.  An X-ray showed 
orthopedic screws in the lateral femoral condyle and the 
anterior tibia from anterior cruciate repair.  

In his August 2005 Notice of Disagreement the veteran 
reported that his knee stopped him from performing his job 
and his daily physical activities to his fullest potential.  
He had bad arthritis in the knee and a lot of instability.  

In his February 2006 Form 9, the veteran indicated that he 
had to stand about 71/2 hours per day at his job and that his 
knee would get weak after a couple of hours.  If he tried to 
do anything active without a brace the knee would shift.  He 
thought that the knee was more than moderately unstable and 
was very close to being severely unstable.  He had pain from 
the knee when doing most of his daily activities.  

An August 2006 VA MRI of the left knee showed diagnostic 
impressions of borderline joint effusion, status post ACL 
repair with an intact tendon graft and early narrowing of the 
medial compartment of the knee with grade II chondromalacia 
and fraying to the articular surface.  

On August 2006 VA examination the diagnostic impression was 
degenerative joint disease of the left knee status post ACL 
repair with moderate instability and subjective progression.  
The veteran reported that he walked three blocks three times 
per week and rode a bicycle two miles three times a week, 
which took 30 minutes.  He was employed as a welder but had 
recently lost his job because he was unable to stand on his 
knee for long periods of time and was losing three days a 
month from work as a result of his knee.  The knee was 
aggravated by standing three hours, by walking one block, by 
going downstairs and by lifting more than 75 pounds in 
weight.  It was not affected by driving.  The veteran did not 
limp and indicated that the knee would give way on him two 
times a week but would not cause him to fall.  It would also 
occasionally lock on him and after that he was not able to 
walk any for two days.  He had worn an elastic sleeve brace 
for the previous year, which he said decreased his 
instability.  

Physical examination of the left knee showed no fluid and 
medial tenderness.  There was moderate crepitus with flexion 
and a slightly positive Lachman's test.  Drawer test was 
abnormal with moderate instability.  The veteran's gait was 
normal and he could walk on his heels and toes.  The examiner 
found that the left knee joint was painful on motion.  On 
repetitive use range of motion was additionally limited by 10 
degrees because of fatigue.  The left knee showed painful 
motion, moderate weakness, lack of endurance and 
incoordination in terms of falling.  The major components 
were the pain and incoordination.  

In a November 2006 addendum to the August 2006 examination, 
the VA examiner indicated that there was no fluid above the 
knee.  There was slight medial tenderness, moderate crepitus 
with flexion and a positive Lachman's test.  There was a cyst 
on the posterior aspect of the left knee measuring 3 cm.  
This was not associated with local heat, redness or 
tenderness.  Range of motion was 0 to 125 degrees flexion 
without pain.  Examination of the knee showed no painful 
motion, no weakness, no excess fatigability and no 
incoordination.  The knee was not painful on motion and there 
was no additional limitation with repetitive movement and no 
additional limitation with flare-up.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010 for degenerative or traumatic 
arthritis), when there is X-ray evidence of arthritis 
together with a finding of painful motion.  The VA General 
Counsel has also held that separate ratings could be provided 
for limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

The veteran's left knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Code 5257 for 
instability.  This is the highest available rating available 
under this Code.  Accordingly, there is no basis for 
assigning a schedular rating in excess of 30 percent under 
Code 5257.  

As separate ratings for instability and for limitation of 
motion of the knee are permissible (See VAOPGCPREC 23-97 
(July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998)), the 
Board must also consider whether the veteran could be 
assigned a compensable rating for limitation of flexion under 
Code 5260 and or limitation of extension under Code 5261.  
Under Code 5260 limitation of flexion is rated 30 percent 
when to 15 degrees; 20 percent when to 30 degrees and 10 
percent, when to 45 degrees and 0 percent when to 60 degrees.  
Under Code 5261, limitation of extension is rated 50 percent, 
when to 45 degrees; 40 percent, when to 30 degrees; 30 
percent, when to 20 degrees; 20 percent when to 15 degrees; 
10 percent, when to 10 degrees and 0 percent when to 5 
degrees.  [Plate II, reflects that normal extension of the 
knee is to zero degrees, and normal flexion is to 140 
degrees.]   Id.  

Regarding Code 5260, it is not shown that the veteran's 
flexion has been 60 degrees or worse at any time during the 
appeal period.  At the May 2005 VA examination flexion was 
found to be 140 degrees and the veteran did not experience 
pain until 140 degrees.  In November 2006 flexion was found 
to be 125 degrees without pain.  Consequently, the evidence 
of record does not establish a basis for assigning a rating 
under Code 5260.

Regarding Code 5261, it is not shown that the veteran's 
extension has been to 5 degrees or worse at any time during 
the rating period.  In May 2005 and November 2006 extension 
was found to be to 0 degrees.  Consequently the evidence of 
record does not establish a basis for assigning a rating 
under Code 5261.

Although a separate rating cannot be assigned under Code 5260 
or 5261, the record clearly shows that the veteran has been 
diagnosed as having degenerative joint disease of the knee, 
which is accompanied by painful motion.  Consequently, he is 
entitled to a separate 10 percent (but no higher) rating 
under Code 5010 for traumatic arthritis with painful motion.  
See 38 C.F.R. § 4.71a, Code 5010, VAOPGCPREC 23-97 (July 1, 
24, 1997),VAOPGCPREC 9-98 (Aug. 14, 1998).    
The Board has also considered whether any other Codes for 
rating the knee might be applied to allow for a ratings 
increase.  As ankylosis and impairment of the tibia and 
fibula specifically attributable to the left knee disability 
are not shown such Codes are not applicable.  See 38 C.F.R. 
§ 4.71a, Codes 5256, 5262. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).   Although the veteran has been shown to 
have some level of functional loss on repetitive use, such 
loss was accounted for by the July 2005 ratings increase from 
10 to 30 percent and by the Board's current assignment of an 
additional 10 percent rating for arthritis with painful 
motion.  The Board notes that on the most recent August 2006 
VA examination the veteran reported that his knee was not 
affected by driving; that he was still walking three blocks 
three times a week; and that he was riding his bicycle 2 
miles three times  a week.  There is also no indication in 
the record that he has any difficulty taking care of his 
activities of daily living.  Thus, given that the veteran is 
not more functionally limited,  the Board finds that the 
current ratings assigned adequately compensate him for his 
level of functional loss.

In summary, given that the veteran is not entitled to an 
increased rating on the basis of instability or to separate 
ratings based on limitation of flexion or extension, but 
given that he does have arthritis with painful motion, a 
separate 10 percent (but no higher) rating will be assigned 
on this basis.  


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
left knee disability based on instability and functional loss 
is denied.

Entitlement to a separate 10 percent schedular rating for 
arthritis of the left knee with painful motion is granted.  


REMAND

Referral to the Director of the Compensation and Pension 
Service for a potential extraschedular rating may be made in 
exceptional cases where a case presents "such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employability or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321.  At 
the August 2006 VA examination the veteran reported that he 
had been a welder but had recently lost his job because he 
was unable to stand on his knee for long periods of time and 
was losing three days a month from work as a result of the 
knee.  This report potentially indicates that the veteran's 
left knee disability markedly interferes with his 
employability.  The RO did already address the possibility of 
referral for an extraschedular rating after the veteran made 
this report by finding in the January 2007 supplemental 
statement of the case that such referral was not warranted.  
In making this finding, however, it does not appear that the 
RO took into account that the veteran had apparently lost his 
job due to his left knee disability.  Accordingly, a Remand 
is necessary for the RO to determine whether referral for a 
potential extraschedular rating is warranted given this 
potential marked interference with employability 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left knee 
disability since August 2006, and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should ask the veteran to 
report on whether he is currently employed 
and if so, the nature and extent of that 
employment.  The veteran should also 
provide any available documentation (such 
as sick leave reports) of time lost from 
work as a result of his left knee 
disability  from his former employment as 
a welder (i.e. the job, which he indicated 
he had lost at the August 2006 
examination) or from any more current 
employment.  Additionally, the veteran 
should provide any available documentation 
corroborating that he lost the welding job 
due to his left knee disability and should 
be asked to provide any other information 
(including any physician or employer 
statements) relevant to  how, and to what 
extent, his left knee disability limits 
his ability to work.      

3.  If any additional information is 
obtained, which suggests any further 
development (including a vocational 
evaluation or VA medical examination) such 
development should be completed.

4.  The RO should then determine whether 
referral for extraschedular consideration 
is warranted, with specific consideration 
given to whether, and to what extent, the 
left knee disability markedly interferes 
with the veteran's employability.  If it 
determines that such referral is not 
warranted, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


